                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

JUSTIN E. RIDDLE, and ERIN M. RIDDLE,

                        Plaintiffs,                                     8:18CV17

           vs.
                                                                         ORDER
CHARTER WEST BANK, A Nebraska
Corporation;

                        Defendant.


       This matter is before the Court on Plaintiffs’ Motion for Sanctions (Filing No. 88) and
Motion to Compel Attendance at a Deposition (Filing No. 92). Plaintiffs’ motions will be denied.


       1.        Motion for Sanctions


       Plaintiffs maintain that sanctions are warranted because Defendant is making false
assertions in its responses to discovery requests. Plaintiffs complain about Defendant’s responses
to Interrogatory Nos. 3, 4, and 5 which request information regarding the Fair Credit Reporting
Act. (Filing Nos. 88, 91). Defendant has objected to Plaintiffs’ motion (Filing No. 89), stating
that discovery concerning the Fair Credit Reporting Act is irrelevant because the Court previously
dismissed Plaintiffs’ Fair Credit Reporting Act claim. (Filing No. 21.) Defendant also requests
that the Court strike Plaintiffs’ Motion for Sanctions because it makes personal attacks on counsel
and violates this Court’s August 15, 2018 Order (Filing No. 63).1




       1
           The Court’s August 15, 2018 Order told Plaintiffs that their numerous filings are
cluttering the docket sheet and confusing the record. The Court stated “[n]either the Court nor an
opposing party should be in the position of having to sort through a dozen filings and guess at
which ones are meant to support or respond to a pending motion.” (Filing No. 63.) Although
Plaintiffs include the word “motion” on their filed documents, they are incorrectly filing the
documents on the Court’s electronic filing system as “statements.” Plaintiffs are advised that
additional documents filed as “statements” will not be considered by the Court. If Plaintiffs
are having difficulty using the Court’s electronic filing system, they are directed to contact the
office of the Clerk of Court for instruction on proper use of the system.
       Plaintiffs’ Motion for Sanctions will be denied. This Court previously reminded Plaintiffs
that the Fair Credit Reporting Act claim was dismissed and that “[n]o amount of additional
evidence or argument will change the fact that even if the Fair Credit Reporting Act was violated,
Congress didn’t provide a remedy for that.” (Filing No. 63) (emphasis in original.) Therefore, no
additional discovery may be undertaken regarding this issue as it is irrelevant to Plaintiffs’ claims.


       Defendant’s request to strike Filing No. 88 will be denied.


       2.      Plaintiffs’ Motion to Compel Attendance at a Deposition


       Plaintiffs request that Defendant be compelled to produce Jana Wrick to testify at a
deposition scheduled for November 7, 2018. However, the body of Plaintiffs’ motion only
mentions individuals named “Gary Walters” and “Steve Davis.” According to Plaintiffs’ filing,
Plaintiffs were informed by Defendant’s counsel that he does not represent Mr. Walters or Mr.
Davis because they are no longer employed by Defendant. Therefore, it is unclear what relief
Plaintiffs seek. However, Defendant’s counsel is instructed to work with Plaintiffs to schedule
properly noticed depositions of his clients.


       Accordingly,


       IT IS ORDERED that Plaintiffs’ Motion for Sanctions (Filing No. 88) is denied. The
Motion to Compel Attendance at a Deposition (Filing No. 92) is denied. Defendant’s Objection
(Filing No. 89) is overruled.


       Dated this 5th day of November, 2018.

                                                      BY THE COURT:

                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge




                                                  2
